DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on May 11, 2022. 
Claims 1, 3, 11, 13, 17, and 19 have been amended. 
Claims 2, 5, 7, 9, 12, 15, 18, 23, and 26 are canceled.
Claims 27-29 have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on April 8, 2022 have been fully considered. However, the newly added limitation “updating the eviction parameter value and the adjusted eviction parameter value, in the data structure, corresponding to the particular data item when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item” is not supported in the specification, and therefore, constitutes new matter. 
Although Applicant points to FIG. 5 and page 14 lines 14-17 of Applicant’s specification for support, the aforementioned sections do not recite the eviction parameter value and the adjusted eviction parameter value are updated when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item. 
The Examiner also notes that FIG. 6 step 630 and page 14 recite (ii) updating the LRU age of P in EPAM to 1, and (iv) maintaining the application priority if application priority corresponding to cached page in EPAM is higher than the current requesting process’s priority. However, Applicant’s specification does not recite “updating the eviction parameter value and the adjusted eviction parameter value, in the data structure, corresponding to the particular data item when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item.”
Therefore, the claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 8, 10-11, 13-14, 16-17, 19-22, 24-25, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 11, and 17, the claim limitation “updating the eviction parameter value and the adjusted eviction parameter value, in the data structure, corresponding to the particular data item when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item” is not supported in the specification, and therefore, constitutes new matter. 
Although Applicant points to FIG. 5 and page 14 lines 14-17 of Applicant’s specification for support, the aforementioned sections do not recite the eviction parameter value and the adjusted eviction parameter value are updated when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item. 
The Examiner also notes that FIG. 6 step 630 and page 14 recite (ii) updating the LRU age of P in EPAM to 1, and (iv) maintaining the application priority if application priority corresponding to cached page in EPAM is higher than the current requesting process’s priority. However, Applicant’s specification does not recite “updating the eviction parameter value and the adjusted eviction parameter value, in the data structure, corresponding to the particular data item when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item.” 
If Applicant disagrees that the claim limitation of claims 1, 11, and 17 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claim 3-4, 6, 8, 10, 13-14, 16, 19-22, 24-25, and 27-29, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RAMRAKHYANI (Pub. No.: US 2014/0173214 A1) – “Retention Priority Based Cache Replacement Policy” relates to evicting cache lines in dependence upon retention priority values, which may be modified within the cache memory.
ASAMI (Pub. No.: US 2017/0060554 A1) – “INFORMATION PROCESSING APPARATUS AND METHOD OF CONTROLLING THE SAME” relates to assigning application IDs with cache priority levels and importance degree.
GUPTA (Pub. No.: US 2019/0391933 A1) – “Allocation of cache storage among applications based on application priority and minimum retention time for tracks in least recently used demoting schemes” relates to cache allocation based on application priority.
YANAGIHARA (Pub. No.: US 2019/0339885 A1) – “TECHNIQUES FOR MANAGING MEMORY ALLOCATION WITHIN A STORAGE DEVICE TO IMPROVE OPERATION OF A CAMERA APPLICATION” relates to maintaining data structures indicating priority levels for each application.
MONDAL (Patent No.: US 9,122,588 B1) – “Managing Asymmetric Memory System As A Cache Device” relates to storing attributes for ranking importance specified by the application in a data structure.
STERN (Pub. No.: US 2018/0143746 A1) – “Predictive Application Caching” relates to maintaining a list of predictive value of each cached element based on application priority.
BELLUOMINI (Pub. No.: US 2012/0297127 A1) – “OPTIMIZED FLASH BASED CACHE MEMORY” relates to reading large blocks of data from the disk drives to avoid polluting flash cache memory.
LANGO (Pub. No.: US 2007/0124341 A1) – “SYSTEM AND METHOD FOR RESTORING DATA ON DEMAND FOR INSTANT VOLUME RESTORATION” relates to bypassing the buffer cache when retrieving data to prevent polluting the cache.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138